         Case: 1:16-cv-01086 Document #: 171 Filed: 03/04/21 Page 1 of 2 PageID #:2778




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    GAVIN/SOLMONESE LLC,

                              Plaintiff,
                                                                 Case No. 1:16-cv-01086
    v.
                                                                 Judge Martha M. Pacold
    STEPHEN L. KUNKEL,

                            Defendant.

                                 AMENDED JOINT STATUS REPORT

            By its Minute Order of February 22, 2021 (Dkt. 70), this Court directed the parties to
   submit a joint status report on their availability for trial of the matter.
            The parties have met and conferred following the Court’s Order. The parties are all
   available for trial beginning January 24, 2022 and continuing thereafter through March 31, 2022.
   The parties anticipate that trial will take 5-6 trial days.

Dated: March 4, 2021                                  Respectfully submitted,

GAVIN/SOLMONESE LLP                                   STEPHEN L. KUNKEL

By: /s/ Christopher B. Wilson                         By: /s/ Michael Z. Gurland
     One of its Attorneys                                 One of his Attorneys

    Christopher B. Wilson, ARDC # 6202139                 Michael Z. Gurland, ARDC # 6274400
    Eric E. Walker, ARDC # 6290993                        The Gurland Law Firm
    Perkins Coie LLP
                                                          414 North Clay Street
    131 South Dearborn Street, Suite 1700
                                                          Hinsdale, IL 60521
    Chicago, IL 60603-5559
    Phone: (312) 324-8400                                 Phone: (312) 420-8812
    cwilson@perkinscoie.com                               mzg@gurlandlafirm.com
    ewalker@perkinscoie.com
                                                          Christopher R. Hedican (admitted pro hac vice)
    Brian L. Shaw                                         Iowa Bar No. 16999
    Fox Rothschild LLP                                    chedican@bairdholm.com
    321 N. Clark Street, 16th Floor                       Baird Holm LLP
    Chicago, IL 60654                                     1700 Farnam Street, Suite 1500
    Phone: (312) 517-9200                                 Omaha, NE 68102-2068
    bshaw@foxrothschild.com                               Phone: (402) 636-8311
                                                          Facsimile: 402.344.0588

    Attorneys for Plaintiff                                Attorneys for Defendant
    Case: 1:16-cv-01086 Document #: 171 Filed: 03/04/21 Page 2 of 2 PageID #:2779




                                 CERTIFICATE OF SERVICE

         I, Christopher B. Wilson, hereby certify that on Thursday, March 4, 2021, I caused the

foregoing AMENDED JOINT STATUS REPORT to be electronically filed with the Clerk of

the Court using the Court’s CM/ECF system which will send notification of such filing to the

attorneys of record listed below:

          Michael Z. Gurland
          The Gurland Law Firm
          414 North Clay Street
          Hinsdale, IL 60521
          (312) 420-8812
          mzg@gurlandlawfirm.com


          Christopher R. Hedican
          Baird Holm LLP
          1700 Farnam Street, Suite 1500
          Omaha, NE 68102
          (402) 636-8311
          chedican@bairdholm.com


                                                             /s/ Christopher B. Wilson
                                                             Perkins Coie LLP
                                                             131 S. Dearborn Street, Suite 1700
                                                             Chicago, IL 60603
                                                             Phone: (312) 324-8400
                                                             Fax: (312) 324-9400
                                                             cwilson@perkinscoie.com


151473292.1




                                               -2-
